DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shionoya (USP 6,208,188).
Regarding claims 1, 14 and 25,  Shionoya’s figure 1 shows a flip-flop disposed across a first row (14, 20) and a second row (15, 21) extending in a first direction (left to right) and adjacently disposed in a second direction (up and down) perpendicular to the first direction, the flip-flop comprising: a first sub-master latch (15) disposed in one of the first row and the second row, and configured to generate a signal at a first node (Qmb) in response to a first data signal (D), a clock signal (CLK), and a signal at a second node (Qm); a second sub-master latch (14) disposed in one of the first row and the second row, and configured to generate a signal at the second node (Qm) in response to an inverted first data signal (Db), the clock signal (CLK), and the signal at the first node (Qmb); a first sub-slave latch (21) disposed in one of the first row and the second row, and configured to generate a signal at a third node (Q) in response to the clock signal, the signal at the first node(Qmb), and a signal at a fourth node (Qb); and a second sub-slave latch (20) disposed in one of the first row and the second row, and configured to generate the signal at the fourth node (Qb) in response to the clock signal, the signal at the second node (Qm), and the signal at the third node (Q), wherein the first sub-master latch and the second sub-master latch are adjacently disposed in the second direction (up and down direction), and the first sub-slave latch and the second sub-slave latch are adjacently disposed in the second direction (up and down direction) as called for in claims 1, 14 and 25.
Allowable Subject Matter
Claims 2-11, 15-19, 23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/31/2022